Per Curiam,.

This is an application for leave to appeal from refusal of a writ of habeas corpus. Jackson v. Warden, 190 Md. 717, 60 A. 2d 179.
Petitioner is imprisoned under sentence of six months for carrying a concealed deadly weapon, a pistol. He alleges that the pistol at the time had no barrel or magazine or cartridges and could not be used as a deadly weapon. The question of the sufficiency of the evidence cannot be retried on habeas corpus. Bernard v. Warden of Maryland House of Correction, 187 Md. 273, 49 A. 2d 737; Copeland v. Wright, 188 Md. 666, 53 A. 2d 553.

Application denied, without costs.